FIFTH AMENDMENT TO
LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)

 

THIS FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of December 13,
2012 (this “Amendment”), is entered into by and among GOLUB CAPITAL BDC Funding
LLC, as the Borrower (the “Borrower”), GOLUB CAPITAL BDC, INC., as the
Transferor and the Servicer, the Institutional Lender identified on the
signature pages hereto, WELLS FARGO BANK, N.A., as the Collateral Agent, the
Account Bank and the Collateral Custodian, and WELLS FARGO SECURITIES, LLC, as
the Administrative Agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the above-named parties have entered into that certain Loan and
Servicing Agreement, dated as of July 21, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among the
Borrower, the Transferor, the Servicer, each of the Conduit Lenders and
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, and the Collateral Agent, the Account Bank and
the Collateral Custodian;

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2. Amendment.

 

2.1 The last sentence to the definition of “Adjusted Borrowing Value” in Section
1.01 of the Agreement shall be amended and restated in its entirety as follows:

 

“Amounts in excess of $15,000,000 with respect to a single Obligor (including
any Affiliate thereof) shall not be included in the Adjusted Borrowing Value of
the applicable Eligible Loan Assets.”

 

2.2 The definition of “Maximum Facility Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $150,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.”

 

 

 

 

 

2.3 The definition of “Minimum Equity Amount” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (a) $40,000,000 and (b) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets of the three largest Obligors included in the
Collateral Portfolio.”

 

2.4 The Commitment of Wells Fargo Bank, N.A. on Annex A to the Agreement shall
be amended and restated as “$150,000,000”.

 

SECTION 3. Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4. Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a) this Amendment has been duly executed and delivered by it;

 

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c) there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

 

SECTION 5. Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of

 

(a) executed counterparts (or other evidence of execution, including facsimile
signatures, satisfactory to the Administrative Agent) of this Amendment; and

 

(b) all fees due and payable pursuant to the Fee Letter Agreement, dated as of
December 13, 2012, between the Borrower, the Transferor and the Administrative
Agent.

 

SECTION 6. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

2

 

 

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER: GOLUB CAPITAL BDC FUNDING LLC   By: /s/ David B. Golub   Name: David
B. Golub   Title: Vice Chairman and President         THE TRANSFEROR AND
SERVICER: GOLUB CAPITAL BDC, INC.   By: /s/ David B. Golub   Name: David B.
Golub   Title: Vice Chairman and President         THE COLLATERAL AGENT,
ACCOUNT BANK AND COLLATERAL CUSTODIAN: WELLS FARGO BANK, N.A.   By: /s/ Michael
Roth   Name: Michael Roth   Title: Vice President

 

 

[Signatures Continue on the Following Page]

 

Fifth Amendment to LSA

S-1

 

ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC   By: /s/ Allan Schmitt  
Name: Allan Schmitt   Title: Vice President         THE INSTITUTIONAL LENDER:
WELLS FARGO BANK, N.A.       By: /s/ Kevin Sunday   Name: Kevin Sunday   Title:
Director        

 

Fifth Amendment to LSA



S-2

